DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 08/08/2022.
Claims 1-18 are presented for examination.
This application claims benefit of 62/686,241 filed on 06/18/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunc et al. (US 2018/0165569) in view of Lee (CN 103137326 A), and further in view of Kato (JP 2008218989 A).
Re Claim 1: Kunc et al. teaches RFID transponder device and method for production of an RFID transponder device, which includes an antenna (see ¶ 54+); and an integrated circuit (as disclosed in ¶ 61+) having a first total resistance {herein a resistance value of the damping resistance and herein a first damping resistance and a second damping resistance; see ¶ 19-26+} and a second total resistance that is greater than the first total resistance, and the integrated circuit is configured to be selectably switched between the first total resistance and the second total resistance (¶ 19+). Kunc et al. also discloses that higher resistance may provide a better damping for inductances (¶ 31+).
Kunc et al. fails to specifically teach that the second total resistance is greater than the first total resistance.
Lee teaches electronic component and manufacturing method, thereof, which includes a first resistance and a second resistance and wherein the second total resistance is greater than the first total resistance (¶ 35-37+) and a constant capacitance (¶ 63+).
In view of Lee’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kunc et al. that the second total resistance is greater than the first total resistance and a constant capacitance so as to control the amount of current that is flowed through the antenna and enable tuning or detuning.
Kunc et al. as modified by Lamothe fails to specifically teach that the antenna system is a dipole antenna and wherein the first and second total resistance are configured to change the impedance or the integrated circuit to match different DHE frequency bands.
Kato teaches semiconductor device, which includes a dipole antenna (see ¶ 29+ of Kato ) and wherein the first and second total resistance {herein Kato teaches a first resistance element 402 and second resistance element 403, see fig. # 4} are configured to change the impedance {herein Kato teaches an impedance changing means} or the integrated circuit to adapt globally to different UH frequency bands (see fig. # 3; ¶ 59-614).
In view of Kato’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kunc et al. a dipole antenna and wherein the first and second total resistance are configured to change the impedance or the integrated circuit to adapt globally to different UHI frequency bands so as to automatically match the impedance according to the detecting means with the output of the frequency determination circuit and thereby reduce the electromagnetic wave.
Re Claim 2: Kunc et al. as modified by Lee teaches device and method, further comprising a first resistor and a second resistor (¶ 65+; also see claim 5 of Kunc et al.).
Re Claim 3: Kunc et al. as modified by Lee teaches device and method, where the first total resistance is a function of a resistance of the first resistor and the second total resistance is a function of a resistance of the second resistor (¶ 55-62+).
Re Claim 4: Kunc et al. as modified by Lee teaches device and method, where the first total resistance is a function of a total resistance of the first resistor and the second resistor when connected in parallel, and the second total resistance is a function of a resistance of the first resistor or a resistance of the second resistor (¶ 55+).
Re Claim 5: Kunc et al. as modified by Lee teaches device and method, where the second total resistance is a function of a total resistance of the first resistor and the second resistor when connected in series, and the first total resistance is a function of a resistance of the first resistor or a resistance of the second resistor (¶ 56+).
Re Claim 6: Kunc et al. as modified by Lee teaches device and method, further comprising a plurality of resistors, where the first total resistance is a function of a total resistance of two or more of the plurality of resistors when connected in parallel (¶ 74-76+).
Re Claim 7: Kunc et al. as modified by Lee teaches device and method, where the second total resistance {herein the second damping resistance} is a function of a resistance of one of the plurality of resistors (¶ 22+).
Re Claim 8: Kunc et al. as modified by Lee teaches device and method, where the second total resistance is a function of a total resistance of two or more of the plurality of resistors when connected in series (¶ 21+).
Re Claim 9: Kunc et al. as modified by Lee teaches device and method, further comprising a plurality of resistors, where the second total resistance is a function of a total resistance of two or more of the plurality of resistors when connected in series (¶ 21+).
Re Claim 10: Kunc et al. as modified by Lee teaches device and method, where the first total resistance is a function of a resistance of one of the plurality of resistors (¶ 56+).
Re Claim 11: Kunc et al. as modified by Lee teaches device and method, where the first total resistance is a function of a total resistance of two or more of the plurality of resistors when connected in parallel (¶ 74-76+).
Re Claim 12: Kunc et al. as modified by Lee teaches device and method, where the integrated circuit has a third total resistance {herein a third damping resistance} and is configured to be selectably switched between the first total resistance, the second total resistance, and the third total resistance (¶ 84+).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunc et al. (US 2018/0165569) as modified by Lee (CN 103137326 A) in view of Kato UP 2008218989 A) as applied to claim 1 above, and further in view of Nowottnick et al. (US 2015/0098528).
The teachings of Kunc et al. have been discussed above.
Kunc et al. fails to specifically teach the integrated circuit has a third total resistance and is configured to be selectably switched between the first total resistance, the second total resistance, and the third total resistance.
Nowottnick et al. teaches RF identification device near-field coupled antenna, which includes a RF boost module, wherein the third total resistance is greater than one or both of the first total resistance and the second total resistance, where the third total resistance is greater than the first total resistance and less than the second total resistance (see ¶ 19+, 58-67+).
In view of Nowottnick et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kunc et al. the third total resistance is greater than one or both of the first total resistance and the second total resistance, where the third total resistance is greater than the first total resistance and less than the second total resistance so as to control the amount of current that is flowed through the antenna and enable tuning or detuning.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunc et al. (US 2018/0165569) as modified by Lee (CN 103137326 A) in view of Kato UP 2008218989 A) as applied to claim 1 above, and further in view of Finocchiaro et al. (US 2009/0033467).
The teachings of Kunc et al. have been discussed above.
Kunc et al. fails to specifically teach a RF boost module, wherein the RF boost module comprises two or more capacitors connected in parallel.
Finocchiaro et al. teaches RF identification device near-field coupled antenna, which includes a RF boost module, wherein the RF boost module {herein boost stage 108 comprising a first booster circuit 108a and a second booster circuit 108b} comprises two or more capacitors connected in parallel (see fig.# 5-6; ¶ 46-56+).
In view of Finocchiaro et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kunc et al. a RF boost module, wherein the RF boost module comprises two or more capacitors connected in parallel so as to amplify the RF signal and improve the receiving sensitivity of the RFID tag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farr et al. (CN 1795585 B) teaches RFID device with self-compensating antenna and conductive shield.
Oka (CN 102195612 A) teaches semiconductor integrated circuit including constant adjusting circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887